Per Curiam. Appellant Richard Harold Maxwell, by and through his attorney, David L. Chambers, has filed a motion for rule on clerk. Mr. Chambers, states in the motion that his motion to extend the time to file the record was not filed in timely fashion due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.